Citation Nr: 0104113	
Decision Date: 02/09/01    Archive Date: 02/15/01	

DOCKET NO.  99-22 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to May 1, 1998, for 
payment of additional compensation benefits for the veteran's 
spouse.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1943 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 action by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that awarded the veteran payment of 
additional disability compensation benefits for his spouse, 
effective May 1, 1998.


FINDINGS OF FACT

1.  The veteran's combined service-connected disability 
rating is 30 percent from January 14, 1946.  

2.  In October 1978, the law was changed to provide 
additional benefits for dependents to veterans with 
disabilities rated 30 percent or more.

3.  In April 1998, the veteran submitted his initial claim 
for additional compensation benefits for his spouse to whom 
he was married in January 1956.

4.  Payment of additional compensation benefits for the 
veteran's spouse was awarded from May 1, 1998; May 1, 1997, 
is one year prior thereto.  


CONCLUSION OF LAW

An earlier effective date of May 1, 1997, for payment of 
additional compensation benefits for the veteran's spouse is 
warranted.  38 U.S.C.A. §§ 1115, 5110(g) (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3(a), 4, 114 Stat. 2097-2099 (2000) (to be codified as 
amended at 38 U.S.C.A. §§ 5103A, 5107); 38 C.F.R. §§ 3.331. 
3.114 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In this regard, documents from the 
veteran's VA loan guaranty file have been obtained and 
associated with the record on appeal.  The veteran and his 
representative have been provided with a statement of the 
case informing them of what information would be necessary to 
substantiate a claim for an earlier effective date for 
additional compensation benefits for the veteran's spouse.  
The veteran has submitted additional documentation and his 
representative has provided argument.  There is no indication 
that there are any additional documents available that are 
relevant.  Therefore, the Board concludes that the VA has 
complied with the Veterans Claims Assistance Act of 2000.

In February and April 1946, the veteran submitted claims for 
VA vocational rehabilitation and disability compensation, 
respectively.  In both claims, the veteran reported that he 
was single.  The veteran's enlisted record and report of 
separation also reflect that he was single at that time.  

A September 1946 RO decision granted service connection for 
residuals of frostbite of both feet and assigned a 30 percent 
evaluation effective January 14, 1946.  The 30 percent 
evaluation has remained in effect since that time.

The statement of the case reflects that, in April 1998, the 
veteran submitted VA Form 21-686c, Declaration of Status of 
Dependents, that was signed by the veteran's spouse.  This 
was returned for the veteran's signature.  Later in April 
1998, VA Form 686c was returned with the veteran's signature.  
Although the referred to VA Form 686c is not of record, and 
is apparently not available, it is referred to in the 
statement of the case and the veteran has expressed no 
dissatisfaction with the history recounted with respect to 
the date of receipt of the VA Form 686c.  Therefore, the 
Board concludes that the record supports a finding that the 
veteran first submitted VA Form 21-686c, Declaration of 
Status of Dependents, in April 1998.  The veteran submitted a 
marriage certificate in May 1998, reflecting that he had his 
wife were married in July 1956.  

The veteran was awarded payment of additional disability 
compensation benefits for his spouse, effective May 1, 1998, 
based upon receipt of his claim in April 1998.  

The veteran asserts that he should be awarded additional 
disability compensation benefits for his spouse since he and 
his spouse had been married since July 1956 and since VA was 
aware that he had a spouse as early as 1978, when he received 
a VA home loan guaranty.  

Records were received from the veteran's VA home loan 
guaranty file.  These included a certificate of eligibility 
issued in June 1971 and an application for home loan guaranty 
that is undated.  The application is signed by the veteran 
and indicates that the veteran had a spouse who was a 
housewife.  It does not indicate the spouse's name or the 
date and place of marriage.   

Also of record is an authorization for deposit of federal 
recurring payments received in August 1978, and signed by the 
veteran.  This form reflects that the veteran's bank account 
was held in his name and the name of a female with the same 
last name.  No relationship is indicated.

Prior to October 1, 1978, governing law provided that a 
veteran whose disability was rated not less than 50 percent 
was entitled to additional compensation for dependents.  
Effective October 1, 1978, Pub. L. No. 95-479 provided that 
additional compensation would be payable to veterans with a 
combined disability evaluation of 30 percent or more for 
their dependents.  38 U.S.C.A. § 1115.  

Where compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue, approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  If a claim is 
reviewed at the request of the claimant more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
receipt of such request.  38 U.S.C.A. § 5220; 38 C.F.R. 
§ 3.114(a)(3).  Regardless of VA regulations concerning 
effective dates of awards, payment of monetary benefits based 
on original, reopened, or increased awards of compensation 
may not be made for any period prior to the first day of the 
calendar month following the month in which the award became 
effective.  Under this provision, increased compensation 
because of an added dependent is considered an increased 
award. 38 C.F.R. § 3.31.

The United States Court of Appeals for Veterans Claims 
(Court) has held that there was no duty created by either 
Pub. L. 95-479 or 38 U.S.C.A. § 1115 to notify potential 
beneficiaries of the change which would permit the payment of 
additional compensation benefits for dependents where a 
veterans combined service-connected disability rating was 
30 percent.  Gold v. Brown, 7 Vet. App. 315, 318 (1995).  In 
Gold, at 320, the Court went on to hold that the veteran was 
only entitled to a retroactive dependency allowance for no 
more than one year preceding the filing of his application as 
provided for in 38 U.S.C.A. § 5110.  

"Claim-Application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit."  38 C.F.R. 
§ 3.1(p) (2000).  Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).  

In reviewing all of the communications received from the 
veteran prior to his April 1998 application for additional 
benefits for his dependent spouse, the only document 
indicating that the veteran had a spouse, and filed with VA, 
was an application for home loan guaranty.  The authorization 
for deposit form did not indicate any relationship between 
the veteran and the other party.  However, the application 
for home loan guaranty does not identify the veteran's spouse 
by name, nor does it indicate the date and place of their 
marriage.  Further, it does not indicate or convey any intent 
on the part of the veteran to claim additional benefits on 
behalf of the veteran's dependent spouse.  The veteran has 
submitted additional documents, relating to the VA guaranteed 
mortgage.  These documents reflect that the settlement date 
was on November 3, 1978, and identified the veteran's spouse 
by name.  However, the VA did not receive these documents 
until November 1999.  Further, they do not reflect or convey 
any intent on the part of the veteran to file a claim for 
additional benefits for his dependent spouse.  

In applying the Court's analysis in Gold to the facts found 
in the present appeal, the veteran's initial 
claim/application for benefits was received in April 1998, 
and the earliest effective date that could be awarded for 
payment of additional compensation for the veteran's 
dependent spouse would be May 1, 1997, on the basis that this 
is the first day of the month following the month which 
precedes the filing of the veteran's application by one year.  
Since the claim has been reviewed at the request of the 
claimant more than one year after the effective date of the 
law and benefits may be authorized for a period of one year 
prior to the date of receipt of such request, and the record 
indicates that the veteran has been married to his current 
spouse since 1956, the Board concludes that authorization of 
payment of additional disability compensation benefits for 
the veteran's dependent spouse from May 1, 1997, is 
warranted.  Because there is no evidence indicating that the 
veteran filed a claim for additional compensation benefits 
for his dependent spouse prior to April 1998 and there is 
evidence indicating that he filed his claim for additional 
compensation benefits for his dependent spouse in April 1998, 
a preponderance of the evidence is against an effective date, 
for payment of additional compensation, that is earlier than 
May 1, 1997, the date granted herein.  



ORDER

An effective date of May 1, 1997, for payment of additional 
compensation benefits for the veteran's dependent spouse is 
granted.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

